Exhibit 99.3 AcelRx Pharmaceuticals Provides Guidance on 201 7 Milestones for ARX-04 , now known as DSUVIA ™ in the United States , for the Treatment of Moderate-to-Severe Acute Pain ● Expected FDA Acceptance of the NDA ● Planned Submission of MAA in the EU ● Potential Approval and Commercialization in the U.S. REDWOOD CITY, Calif., Jan. 8, 2017 – AcelRx Pharmaceuticals, Inc. (Nasdaq: ACRX), a specialty pharmaceutical company focused on the development and commercialization of innovative therapies for the treatment of acute pain, provided guidance today on 2017 milestones for its lead product, ARX-04, known as DSUVIA ™ (sufentanil sublingual tablet, 30 mcg) in the United States. Specifically, AcelRx's corporate milestones for DSUVIA and ARX-04 in the upcoming year are as follows: ● Advance the NDA . AcelRx submitted a 505(b)2 new drug application (NDA) for DSUVIA for moderate-to-severe acute pain in a medically supervised setting on December 12, 2016. The U.S. Food and Drug Administration (FDA) has 60 days to review an application and determine whether the NDA is acceptable for filing. AcelRx expects to receive this notification from the FDA in the first quarter of 2017. Assuming the FDA, through the Division of Anesthesia, Analgesia and Addiction Products (Division), accepts the NDA for filing, AcelRx will liaise with the Division and any advisory committees that may be convened during the review period . ● Submit the European Regulatory Application . AcelRx expects to submit a Marketing Authorization Application (MAA) under the Centralized Procedure for ARX-04 with the European Medicines Agency (EMA) in the first half of 2017. ● Plan for U.S. Approval and Commercialization . Should the Division favorably complete its review by the expected Prescription Drug User Fee Act (PDUFA) date, AcelRx anticipates being prepared to begin commercialization of DSUVIA as early as the fourth quarter of 2017. "The most significant goals we accomplished in 2016 were with DSUVIA: The submission of the NDA; developing the DSUVIA commercial strategy; and establishing the supply chain. As a result, we are well positioned as we on the review process and PDUFA date set by the Division as well as the specific details of our commercial plans. The acceptance of the NDA for DSUVIA by April 1, 2017 also will allow us to refinance the $21 million outstanding debt with Hercules. We expect to provide cash guidance for the full year as regulatory milestones and commercial plans become clearer." Members of AcelRx senior management will be participating in The Trout Group Annual 1x1 Management Access Event in San Francisco, January 1 0 – 13, 2017. About AcelRx Pharmaceuticals, Inc. AcelRx Pharmaceuticals, Inc. is a specialty pharmaceutical company focused on the development and commercialization of innovative therapies for the treatment of moderate-to-severe acute pain. An NDA for DSUVIA (sufentanil sublingual tablet, 30 mcg), known as ARX-04 outside the United States, with a proposed indication for the treatment of moderate-to-severe acute pain in medically supervised settings , was recently submitted to the FDA for review. The Company
